Citation Nr: 0825199	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  03-01 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-polio 
syndrome.  

2.  Entitlement to service connection for a low back 
disorder.




REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel



INTRODUCTION

The veteran had active service from July 1962 to July 1964 
with periods of Active Duty for Training (ACDUTRA) in the 
Naval Reserves beginning in July 1961 and ending in July 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans' Affairs(VA)Regional Office (RO) in 
Los Angeles, California which denied entitlement to service 
connection for post-polio syndrome, and entitlement to 
service connection for a low back disorder.  

When this matter was last before the Board in August 2005 it 
was remanded to the RO for additional development and 
readjudication.  Following the completion of the requested 
development as described in more detail below, a supplemental 
statement of the case was issued in February 2008 and the 
case was returned to the Board.  


FINDINGS OF FACT

1.  A history of childhood polio was shown upon entry into 
ACDUTRA service in July 1961.  

2.  An increase of post-polio syndrome symptomatology was not 
shown in service, and the veteran's pre-existing post-polio 
syndrome was not permanently aggravated beyond the natural 
progression of the disease by service.  

3.  A chronic low back disability was not shown in service; 
arthritis of the low back was not shown within the first 
post-service year; and any current low back disability is 
unrelated to service or a disease or injury of service 
origin.  





CONCLUSIONS OF LAW

1.  Post-polio syndrome disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 101, 1111, 1131, 1153, 
5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 
3.306(b) (2007).

2.  A low back disorder was not incurred in or aggravated by 
service, and arthritis of the low may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 101, 1101, 1112, 1113, 
1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 
3.306, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The RO provided the appellant pre- and post-adjudication 
notice with regard to the claims decided herein by letters 
dated in February 2002, September 2005, and August 2006.  
Although the initial notice did not address either the rating 
criteria or effective date provisions that are pertinent to 
these claims, the August 2006 notice letter did.  Regardless, 
given that service connection is being denied, no rating or 
effective date will be assigned with respect to the claimed 
conditions.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran the 
opportunity to give testimony before the Board.  Although the 
veteran was provided with a VA examination for the purpose of 
obtaining an opinion relative to his claim for service 
connection for post-polio syndrome, he was not provided with 
a VA medical examination with respect to the claim of 
entitlement to service connection for a back disability.  The 
Board specifically declines to undertake further development 
to provide a medical examination to obtain a medical opinion 
with respect to that claim because there is no evidence and 
no reasonable indication that the back disability in question 
was related to service.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  Service connection may not be based on a 
resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102.  The duty to assist is not invoked, even 
under Charles, where "no reasonable possibility exists that 
such assistance would aid in substantiating the claim." 38 
USCA 5103A(a)(2).

It is noted that the veteran's service medical records for 
his active duty period of service are unavailable.  The 
claims file documents efforts by the RO to obtain these 
records.  However, the National Personnel Records Center 
(NPRC) has unambiguously informed VA that the veteran's 
service records for his active period of service are not on 
file.  Based on the foregoing, it is clear that further 
requests for service medical records for the veteran would be 
futile.  The veteran has been informed that his service 
records are unavailable.  While it is sincerely regrettable 
that the veteran's service records are unavailable, it is 
found that VA has no further duty to the veteran with respect 
to obtaining them.

There is, however, a heightened obligation to explain 
findings and conclusions and consider carefully the benefit 
of the doubt rule in a case in which veteran's service 
records are unavailable.  See Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  Case law does not, however, lower the legal standard 
for proving a claim for service connection, but rather 
increases VA's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  There 
is no presumption, either in favor of the claimant or against 
VA, arising from missing records.  See Cromer v. Nicholson, 
19 Vet. App. 215, 217 (2005) (The Court declined to apply an 
"adverse presumption" when records have been lost or 
destroyed while in Government control which would have 
required the VA to disprove a claim where a veteran did not 
demonstrate that either bad faith or negligent destruction of 
documents was implicated in the fire).

All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  
Although the veteran indicated in April 2006, that he had 
more information or evidence to substantiate his claim, he 
did not specify the nature and location of that evidence in 
response to subsequent inquiries from the RO for such 
information.  

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that VA has 
substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

Principles of Service Connection 

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active military, naval or air service or, if preexisting 
active service, was aggravated therein.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a). 

"Active military, naval or air service" includes active 
duty, any period of active duty for training (ACDUTRA) during 
which the individual concerned was disabled from a disease or 
injury incurred in or aggravated in line of duty.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  "Active duty for 
training" includes full-time duty in the Armed Forces 
performed by Reserves for training purposes, and includes 
full-time duty performed by members of the National Guard of 
any State.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The 
term "veteran" is defined, in relevant part, as "a person who 
served in the active military, naval, or air service...."  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  Thus, to establish 
status as "veteran" based on active duty for training, a 
claimant must establish that he was disabled resulting from 
an injury or disease incurred in or aggravated in the line of 
duty during that period.  38 U.S.C.A. §§ 101(2), (24); 38 
C.F.R. §§ 3.1(d), 3.6(a); Paulson v. Brown, 7 Vet. App. 466, 
470 (1995).  However, if the claimant does not qualify as a 
"veteran" with respect to a particular claim, the claimant is 
not entitled to the presumptions of soundness or aggravation 
as to that claim.  See Paulson v. Brown, 7 Vet. App. 466, 
470- 71 (1995). The Court has interpreted the provisions of 
38 U.S.C.A. § 101(24) as meaning that active duty for 
training will not be considered "active military, naval or 
air service" unless the claimant has previously established 
service connection for a disability incurred in such service.  
Mercado-Martinez v. West, 11Vet. App. at 419; Paulson v. 
Brown, 7 Vet. App. at 469-70; Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).

If arthritis becomes manifest to a degree of 10 percent 
within one year of separation from active service, then it is 
presumed to have been incurred during active service, even 
though there is no evidence of arthritis during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  
Accordingly, "a lasting worsening of the condition" -- that 
is, a worsening that existed not only at the time of 
separation but one that still exists currently is required.  
See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see 
also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

Post-Polio Syndrome - Factual Background and Analysis

The veteran has asserted that he has a current disability in 
the form of post-polio syndrome, and further that his post-
polio syndrome was aggravated by active military service.  
Specifically, in June 2002, the veteran reported that prior 
to service, he was confined to an iron lung in 1944, and to a 
wheelchair in 1947 and 1948.  He also reported that he wore 
braces and attended physical therapy from 1948 to 1954.  He 
alleged that the prolonged period of heavy lifting and 
excessive work schedules he experienced during active service 
aggravated his pre-existing polio and contributed to his 
present level of disability.  

Based on review of the evidence in the claims file, the Board 
finds that the preponderance of that evidence is against the 
veteran's claim of entitlement to service connection for 
post-polio syndrome by way of aggravation or otherwise.

As stated above, the veteran's service medical records for 
his July 1962 to July 1964 period of active service are not 
available.  However, a "Report of Medical Examination" that 
was conducted for the purpose of the veteran's enlistment 
into Reserve service in July 1961 is of record.  In this 
report, it is specifically stated that the veteran had a 
"history of poliomyelitis in childhood which resulted in 
severe atrophy of the left triceps muscle."  It was noted 
that there was no functional impairment, and it was not 
considered disabling by the examiner.  

Given that the foregoing defects, infirmities, or disorders 
(particularly poliomyelitis) were noted at entrance, the 
veteran is not presumed to have been sound at entrance.  In 
order to be granted service connection for a pre-existing 
condition there needs to be evidence of worsening of the pre-
existing disease.  As stated above, a preexisting disease 
will be presumed to have been aggravated by military service 
when there is an increase in disability during such service, 
unless there is a specific finding that the increase is due 
to the natural progress of the disease.  See 38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(a).  

The threshold question for consideration is whether there is 
medical evidence, or in certain circumstances, lay evidence 
of an in-service increase in disability or aggravation of the 
pre-existing poliomyelitis.  As noted, the veteran's service 
medical records for his active period of service are not 
available.  The veteran's reserve service medical records, 
however, include outpatient treatment records, and the 
reports of several annual ACDUTRA medical examinations that 
were conducted throughout the veteran's extended period of 
reserve service.  The veteran's polio was mentioned in those 
records on only four occasions.  

A January 1972 annual medical examination noted that the 
veteran had been hospitalized for polio at age 3, with 
"complete clearing."  It was not considered disabling by 
the examiner.  A March 1985 annual medical examination report 
noted childhood polio "with residual atrophy of the left 
upper extremity and both lower extremities," which had 
"rehabilitated well" with a "buildup of some muscles from 
exercise."  Normal range of motion and a normal hand grip 
were noted.  The March 1987 report of a physical training 
screening noted poliomyelitis with mild left deltoid atrophy, 
with no disability reported from it by the veteran.  
Examination, including of the lower extremities produced 
normal findings.  An April 1988 annual medical examination 
report noted childhood polio with mild atrophy of the left 
upper extremity, and normal findings upon clinical evaluation 
of the upper and lower extremities.  

Although certain residuals of the veteran's pre-existing 
disease were noted, these records essentially provide no 
indication of complaints or treatment of post-polio syndrome.  
Significantly, the veteran's final annual reserve medical 
examination of record, dated in May 1989, gives not 
indication of the existence of post-polio syndrome, by 
history or otherwise.  The clinical evaluation of the 
veteran's systems at that time, including his spine and upper 
and lower extremities, produced normal findings.   

Post-service medical records include a nerve conduction study 
that was conducted in approximately September 2002.  In the 
report of that study, the veteran was said to have a 
childhood history of polio, but that by high school he was 
able to function with his peers despite prominent muscle 
atrophy through his left upper and lower extremity.  The 
physician stated that by age 50 the veteran began to manifest 
symptoms of post-polio syndrome including cramping with cold 
and exercise intolerance.  

Pursuant to the Board's August 2005 remand, a VA neurological 
examination was conducted in February 2007 for the specific 
purpose of determining whether the veteran's post-polio 
syndrome pre-existed service, and if so, whether there was an 
increase in the severity of the pre-existing poliomyelitis 
during service beyond the natural progress of the disease.  
In the report of that examination, it was noted that the 
veteran reported a history of childhood polio.  In terms of 
symptoms, the veteran reported occasional numbness of the 
hands or legs as well as "sudden fatigue syndrome" whereby 
strength suddenly left him and he became exhausted.  The 
veteran also reported mild weakness of the left hand.  The 
examiner stated that none of these symptoms would be 
characterized as "post-polio syndrome."  The examiner also 
noted that it was difficult to define current neurological 
disability or features of polio that were progressive or 
limiting.  The examiner's diagnosis was history of polio 
affecting the arms and legs with current residual effect 
noted primarily in the left hand.  

In May 2007, the examiner who had examined the veteran in 
February 2007 was asked to elaborate upon his opinions.  The 
examiner reviewed the veteran's claims file and noted the 
clear presence of childhood polio with subsequent treatment 
and rehabilitation.  The examiner specifically noted that the 
veteran had reported intensive physical activity with 
subsequent pain and prominent fatigue while in the service 
from 1962 to 1964, as well as the veteran's reported chronic 
fatigue and a broad distribution of pain, weakness, and poor 
function abilities.  The examiner stated that there was no 
reasonable likelihood that the veteran's period of service, 
over a two-year period in the mid-1960's, influenced his 
chronic and ongoing physical condition independent of the 
natural history of patients with polio.  The examiner went on 
to state that the spectrum of symptomatology would suggest 
the presence of an independent functional somatic syndrome 
related to behavior illness and psychological factors not 
directly related to the physical consequences of polio.  The 
examiner concluded that there was no reasonable likelihood 
that the veteran's military service modified the natural 
history of polio.  Further, the examiner stated that it was 
likely that the same physical state would have developed 
absent the veteran's military experience.  

Based upon a review of the evidence of record, including that 
outlined above, the Board is left with no recourse but to 
find that the preponderance of the evidence is against 
service connection for post-polio syndrome disorder by way of 
aggravation or on any other basis.  Specifically, the record 
clearly documents that the veteran's polio pre-existed his 
military service, in that it was noted at entrance.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Further, the 
record contains no medical evidence which supports the 
veteran's assertion that his military service aggravated or 
accelerated his post-polio disease beyond its natural 
progress.  To the contrary, the medical evidence from the 
veteran's ACDUTRA periods shows that his post-polio syndrome 
was documented only in the context of annual examination 
reports where it was noted primarily by history, with no 
evidence of active symptomatology or a disabling condition.  
Even more significantly, the only medical opinions on the 
subject are contained in the February 2007 and May 2007 VA 
neurological examination reports, wherein the examiner, based 
upon a review of the entire record, unequivocally concluded 
that there was no reasonable likelihood that the veteran's 
military service modified the natural history of his pre-
existing polio.  

In the absence of proof, that is, competent medical evidence, 
that the veteran's pre-existing post-polio syndrome was 
worsened [as contrasted to a temporary exacerbation or 
intermittent flare-up of symptoms] beyond its natural 
progression by service, the preponderance of the evidence is 
against the claim that the disorder is related to service.  
As the Board may consider only independent medical evidence 
to support its findings, and as there is no favorable medical 
evidence that post-polio syndrome is related to service by 
aggravation or otherwise, and as the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).  

Low Back Disorder - Factual Background and Analysis

The veteran has asserted that he sustained a low back injury 
during active service from July 1962 to July 1964 that 
resulted in his current low back disability.  Specifically, 
in a July 2002 letter, the veteran stated that his lower back 
was injured on three occasions during that period:  (1) while 
lowering an inflatable ships fender, after which the veteran 
alleges a groin injury was diagnosed and treated with 
aspirin, (2) while off-loading ammunition boxes, after which 
he was prescribed aspirin, and (3) after being struck in the 
back by wooden deck plates in heavy surf.  

As noted above, despite considerable efforts on the part of 
the RO, service medical records from the period of the 
veteran's active duty from July 1962 to July 1964 are not 
available.  

ACDUTRA medical records include two outpatient treatment 
notations in August 1973 documenting the veteran's complaints 
of low back pain, but with good range of motion.  Treatment 
included medication and the recommendation to return to the 
clinic as needed.  The clinical evaluation of the veteran's 
spine upon Annual ACDUTRA medical examinations in 1972, 1974, 
1976, 1981, 1982, 1984, 1986, 1987, 1988, and 1989 produced 
normal findings.  

Post-service, the file contains records from workers' 
compensation claims filed by the veteran in the early 1990's.  
In March 1995, the veteran underwent an initial orthopedic 
consultation pursuant to that compensation claim.  In the 
report of that examination, it was noted by history that the 
veteran had sustained injuries to his upper and lower back as 
a result of two automobile accidents in the 1970s, one of 
which was work-related.  It was further reported that during 
that same period the veteran had fallen off a truck while 
working and injured his lower back.  It was also noted that 
the veteran three specific work-related accidents in 1992 and 
1994.  The March 1995 examiner's impression was lumbar strain 
that was caused as part of a continuous trauma injury while 
working for the City of Los Angeles.  MRI scans were 
conducted which indicated severe disc desiccation at L3-4 and 
L4-5.  Surgery was recommended and a surgical fusion was 
conducted in mid-1996.  In August 1996 the same examiner 
offered the diagnosis of disc desiccation at L3-L5, with a 
decrease in range of motion, and status post fusion from L3 
to L5.  

An MRI conducted in June 2002 indicated status-post spinal 
fusion with insertion of pedicle screws and mild degenerative 
changes of the lumbar spine.  

As noted above, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the in-service 
disease or injury.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

In the instant case, it is apparent that the veteran has a 
current disability in the form of disc desiccation and status 
post lumbar fusion.  The veteran has specifically alleged 
that this current disorder is the result of injuries 
sustained during his active service.  Significantly, there is 
no record of such disability in service or within the first 
post-service year.  Assuming for the sake of analysis that 
the veteran did sustain the back injuries during active 
service as alleged, the veteran's claim would still fail 
because the third requirement for service connection has not 
been satisfied.  Specifically, the record before the Board 
contains no probative evidence as to a causal connection 
between the veteran's current low back disability and the 
incidents reported in active service.  To the contrary, the 
record reflects that the veteran sustained injuries to his 
low back outside of service as a result of automobile 
accidents and his employment with the City of Los Angeles.  

The veteran has theorized that the low back disorder at issue 
is directly related to his experiences in service.  With 
respect to any medical conjectures that could be made on his 
part, however, the appellant has not been shown to possess 
the medical background required to provide such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay 
hypothesizing, particularly in the absence of any supporting 
medical authority, serves no constructive purpose and need 
not be considered.  Hyder v. Derwinski, 1 Vet. App. 221, 225 
(1991).

On the other hand, the Board cannot help but recognize that 
the initial complaints of the low back disorder at issue did 
not manifest until 1995, over 4 years after the veteran's 
separation from his active duty for training, and that his 
low back disorder has been specifically attributed by a 
physician to non-service related causes.  

In the absence of proof, that is, competent medical evidence, 
that a low back disorder derives from an in-service injury or 
disease, the preponderance of the evidence is against the 
claim that a low back disorder is related to service.  As the 
Board may consider only independent medical evidence to 
support its findings, and as there is no favorable medical 
evidence that the low back disorder at issue is related to 
service, and as the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).  

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for post-polio syndrome is 
denied.  

Entitlement to service connection for a low back disorder is 
denied.




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


